DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                           PAUL MICHELIN,
                              Appellant,

                                     v.

                          LOUISA MICHELIN,
                              Appellee.

                               No. 4D18-2474

                               [April 4, 2019]

  Appeal of nonfinal order from the Circuit Court for the Fifteenth
Judicial Circuit, Palm Beach County; Jessica Ticktin, Judge; L.T. Case No.
502014DR004885XXXXSB.

  Kerry Loomis of Law Office of Loomis & Loomis, P.A., Boca Raton, for
appellant.

  Christopher J. Perez-Gurri and Alan G. Geffin of GPG Law, Fort
Lauderdale, for appellee.

PER CURIAM.

   Affirmed.

TAYLOR, CIKLIN and FORST, JJ., concur.

                           *          *          *

   Not final until disposition of timely filed motion for rehearing.